DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending the application.

Double Patenting
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/745,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are of a broader scope than the claims of the copending application and therefore render obvious said claims.

Prior Art Cited By The Examiner
Hendrickson (US Patent No. 10,618,843 B2) teaches a composition comprising coarse aggregate, fine aggregate, cement and a coated fine aggregate comprising a portion of the fine aggregate and having the granules individually powder coated with a super absorbent polymer.
Liguori (US Patent No. 9,884,785 B2) teaches a concrete composition comprising a superabsorbent polymer.
Iftime et al (US Patent Application Publication No. US 2020/0188879 A1) teaches a composite particle which includes a solid particle (such as cement particles or inorganic construction materials) and a coating directly on the solid particle, the coating comprising a water-absorbing material such as a super absorbent polymer.
Korean Patent Specification No. KR 10-1363982 B1 teaches a lightweight concrete which comprises cement, aggregates, and water-absorbing superabsorbent polymer.
The above references fail to disclose a composite material comprising mineral rock agglutinates wherein each of said agglutinates having irregular surface regions and cavities originating at said irregular surface regions, a super absorbent polymer, cement particles and a binder for binding said agglutinates, super absorbent particles and cement particles.

Allowable Subject Matter
Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious all of the cumulative limitations found in the independent claim.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  


ajg
August 3, 2022